884 F.2d 1397
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re PHARMACIA AB.
No. 89-1038.
United States Court of Appeals, Federal Circuit.
May 19, 1989.

Before RICH, Circuit Judge, NICHOLS, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.


1
Pharmacia AB (Pharmacia) appeals the final decision of the United States Patent and Trademark Office (PTO) Trademark Trial and Appeal Board (Board), Serial No. 601,172 (June 22, 1988), affirming the PTO's refusal to register the mark PHASTSYSTEM for an electrophoresis system, and the Board's denial of Pharamacia's reconsideration request of August 19, 1988.  On the basis of the Board's opinions, we affirm the refusal to register under section 2(e)(1) of the Lanham Act, 15 U.S.C. Sec. 1052(e)(1) (1982).  We need not and do not decide the identification of goods issue because affirmance of the descriptiveness rejection resolves the case.